— Judgment unanimously affirmed without costs. Memorandum: In this CPLR article 78 proceeding, which challenges her dismissal as a probationary employee, petitioner failed to meet her burden of demonstrating that respondents acted in bad *1028faith (see, Tomlinson v Ward, 110 AD2d 537, 538, affd 66 NY2d 771). It is axiomatic that a probationary employee may be discharged without a hearing and without a statement of the reasons for doing so provided the dismissal was not for a constitutionally impermissible purpose or in violation of statutory or decisional law (Matter of York v McGuire, 63 NY2d 760, 761). Supreme Court properly determined that the proof at trial was insufficient to establish a prima facie case that the dismissal of petitioner was discriminatory (see, Mayer v Manton Cork Corp., 126 AD2d 526). The record establishes that petitioner’s job performance was unsatisfactory and that her dismissal was made in good faith (see, Matter of King v Sapier, 47 AD2d 114, 116, affd 38 NY2d 960). (Appeal from Judgment of Supreme Court, Jefferson County, Gilbert, J. — Article 78.) Present — Boomer, J. P., Green, Balio, Fallon and Davis, JJ.